162 S.W.3d 769 (2005)
In re CELADON TRUCKING SERVICES, INC., Jesus Mesta, and Dolores Rosales, Relators.
No. 08-05-00099-CV.
Court of Appeals of Texas, El Paso.
April 12, 2005.
Steven L. Hughes, Mounce, Green, Myers, Safi & Galatzan, El Paso, for Relator.
John P. Mobbs, El Paso, for Interested Party.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION ON PETITION FOR WRIT OF MANDAMUS
ANN CRAWFORD McCLURE, Justice.
Relators, Celadon Trucking Services, Inc., Jesus Mesta, and Dolores Rosales, ask this Court to issue a writ of mandamus against the Honorable Luis Aguilar, Judge of the 120th District Court of El Paso County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992)(orig.proceeding). Moreover, *770 there must be no other adequate remedy at law. Id. Based on the record before us, we are unable to conclude that Relators do not have an adequate remedy by appeal. Accordingly, we deny mandamus relief. See Tex.R.App.P. 52.8(a). Our opinion should not be construed as a ruling on the merits of the choice of law issue presented in this mandamus proceeding.